Citation Nr: 0506856	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine with bilateral shoulder pain, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from January 1991 to May 1991.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's service-connected degenerative changes of 
the cervical spine are characterized by tenderness of the 
spine and neck, recurring attacks of moderate invertebral 
disc syndrome and forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees.

3.  The veteran's service-connected headaches are 
characterized as mild and frequent, but not characteristic of 
prostrating attacks that occur on average once a month over 
the last several months. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002), Diagnostic Code 5293 (effective as of 
September 23, 2002), Diagnostic Code 5243 (2004).

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.124a 
Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to an 
increased disability rating via the December 2001 rating 
decision, the July 2003 RO letter, the December 2003 
statement of the case, and the February 2004 supplemental 
statement of the case.  In addition, via the statement of the 
case, the veteran was provided with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
In this respect, the Board notes that the RO attempted to 
obtain the veteran's treatment records from Thomas J. Hogan, 
M.D., and in a July 2003 letter requested that the veteran 
complete a VA form 21-4124 so that the RO could obtain these 
records.  No response was received from the veteran 
concerning the VA form 21-4124, and in a November 2004 
correspondence the veteran indicated that she had no new 
evidence to submit with regards to her pending appeal.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, but 
she declined such opportunity.  As no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted or identified, 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, and a supplemental 
statement of the case, VA satisfied the fourth element of the 
notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of her claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  She has, by information letters, a rating decision, 
a statement of the case, and supplemental statement of the 
case, been advised of the evidence considered in connection 
with her appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Factual Background 

In this case, in a December 2001 rating decision, the RO 
continued a 20 percent disability evaluation for degenerative 
changes of the cervical spine and also granted an increased 
evaluation to 10 percent for a service-connected headache 
disability.  At present, the veteran is seeking a rating in 
excess of 20 percent for the service-connected back 
disability and a rating in excess of 10 percent for the 
service-connected headache disability.  
 
The relevant medical evidence related to the veteran's 
disabilities includes a Charleston VA Medical Center (VAMC) 
treatment report dated in January 2001.  This report involves 
an x-ray series performed on the veteran after she 
experienced a fall earlier that month.  The findings showed 
disk space narrowing at C4-C5 and C6-C7, with a loss of the 
normal smooth cervical lordosis, no facture or dislocation, 
incovertebral hypertrophy at C4, C5 and C6, and mild neural 
foraminal narrowing at C4-C5 bilaterally and at C6-C7, more 
so on the left than the right.  The diagnosis of the 
examining radiologist at that time was degenerative 
spondylosis. 

The veteran was examined by the VA in October 2001.  At the 
examination, the veteran reported that she was invoved in an 
accident during service where she fell on a rock.  As a 
result of this injury the veteran experiences pain in her 
neck that has become progressively worse along with 
discomfort down her right shoulder into her arm.  The veteran 
reported that she experiences headaches preceded by a visual 
aura and pain on her cranium up to seven times daily but 
mostly 4 times a day.  The veteran also reported that she 
continues to work at the Social Security Administration, and 
is having difficulty lifting heavy files at work.  The 
veteran reported that her private physician told her not to 
drive long periods alone and not to fly.  The examining 
physician indicated that the veteran appeared to be able to 
take care of the activities of daily living, and that she 
appeared well developed, well nourished, and in no acute 
distress.  Upon examination, the veteran's cervical spine was 
noted to have some tenderness both posteriorly over the 
spine, and some tenderness in the right neck.  Range of 
motion of her cervical spine was measured and reveled: that 
she had left lateral bending of 0 to 35 degrees; right 
lateral bending of 0 to 25 degrees; extension from 0 to 55 
degrees, and flexion from 0 to 30 degrees; she had left 
rotation from 0 to 50 degrees; and, right rotation of 0 to 40 
degrees.  Examination of the veteran's shoulders revealed: 
5/5 motor strength throughout all planes; right shoulder 
abduction of 0 to 110 degrees, forward flexion of 0 to 135 
degrees, external and internal rotation of 0 to 90 degrees 
bilaterally.   Deep tendon reflexes were measured as 2+ at 
the elbows.  The examiner found that she had 5/5 motor 
strength about all planes at the bilateral elbows, wrists and 
fingers.  Finally, the examiner found that the veteran had 
normal sensation through the upper extremities.  The 
impression of the examining physician was that the veteran 
had degenerative spondylosis with right radicular symptoms, 
as well as migraine headaches.  

The medical evidence of record includes outpatient treatment 
reports from the Charleston VAMC dated between January 2001 
and April 2003.  These treatment reports document various 
medical complaints and treatments the veteran received during 
that times.  Relevant medical notations include a January 
2001 report of a fall with resulting neck pain.  An August 
2002 notation indicates the veteran complaining of headaches 
that began in June 2002 and intermittent migraines.  A 
January 2002 report indicated the veteran called the VAMC 
with complaints of severe neck pain.  A February 2002 report 
shows the veteran complaining of muscle spasms down her right 
arm.  A March 2002 notation documents the veteran's 
complaints of infrequent migraines controlled with 
Sumatriptan, and intermittent neck pain.  A May 2002 notation 
indicates that the veteran could voluntarily move her neck, 
had no guarding, and had no muscle weakness or drooping.  
Finally, a notation dated in April 2003 indicates that the 
veteran felt her neck was getting better, and that her 
migraines were less frequent. 

Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome. 

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 10 percent evaluation is assigned for mild 
intervertebral disc syndrome, a 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks and 40 percent evaluation is assigned for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  Therefore, an increased rating for 
intervertebral disc syndrome under Diagnostic Code 5293 
cannot be granted as a 20 percent rating is the maximum 
rating she is currently entitled to.  See Id.  As per the 
evidence of record, the veteran's neck disability has not 
been characterized by severe recurring attacks with 
intermittent relief consistent with a 40 percent or higher 
rating.  Indeed, the January 2001 VA medical examination 
shows that the veteran was still able to work at her job at 
the Social Security Administration, and no specific weakness, 
fatigue or incoordination was noted during the examination.  
As well the March 2002 VAMC treatment note indicates that the 
veteran only complained of intermittent neck pain and the 
April 2004 VAMC treatment note indicates that the veteran 
felt her neck was getting better.  

The veteran is also not entitled to an increased disability 
evaluation under the revised rating criteria.  As was 
mentioned above, the rating criteria for evaluating 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended as of September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Under the amended Diagnostic Code 
5293, a 10 percent rating is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 20 percent 
rating is assigned with incapacitating episodes have a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent rating is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and, a 
60 percent rating is assigned with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  See 38 C.F.R. § 4.71a (effective as of September 
23, 2002), Diagnostic Code 5293.  An incapacitating episode 
is defined under Diagnostic Code 5293 as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a (effective as of 
September 23, 2002), Diagnostic Code 5293, Note (1).  

The objective medical evidence of record does not indicate 
that the veteran experiences incapacitating episodes as a 
result of her intervertebral disc syndrome.  The veteran is 
still able to work at her job at the Social Security 
Administration, and there is no medical evidence that the 
veteran required bed rest or treatment by a physician due to 
incapacitating episodes.  As the veteran is not experiencing 
incapacitating episodes as a result of her intervertebral 
disc syndrome, the veteran is not entitled to an increased 
rating under Diagnostic Code 5293, effective as of September 
23, 2002 and prior to September 26, 2003.  See 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective as of 
September 23, 2002).

The criteria for evaluating disabilities of the spine 
underwent additional regulatory changes that became effective 
September 26, 2003.  While the diagnostic code for 
intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243, it did not undergo any substantive 
changes.  However, with the September 2003 change, a general 
rating formula for diseases and injuries of the spine was 
added that is applicable to Diagnostic Code 5243.  Under the 
revised spine rating criteria effective September 26, 2003, 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  See 38 C.F.R. § 4.71a (effective as of 
September 26, 2003), Note (6).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Unfavorable ankylosis of the 
cervical spine warrants a 40 percent rating.  Forward flexion 
of the cervical spine 15 degree or less; or, favorable 
ankylosis of the entire cervical spine warrants a 30 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242 (2004).

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
revered lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  Id.

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  Id.

As discussed above, the veteran does not experience 
incapacitating episodes due to her service-connected neck 
disability, and she has 30 degrees of forward flexion, 55 
degrees of backward extension, and a combined range of motion 
of 235 degrees; therefore, the veteran's disability is 
properly rated as 20 percent disabling under the rating 
criteria in effect as of September 26, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  As, the veteran's 
disability is not characterized by forward flexion of the 
cervical spine less than 15 degrees and because she has no 
ankylosis of her spine, she does not meet the criteria for 
the assignment of a disability evaluation in excess of the 
current 20 percent.  See Id.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5243.  In short, the evidence of record is 
consistent with the evaluations noted, and no more, for the 
veteran's service-connected back disability under Diagnostic 
Code 5243.

The veteran's service-connected headache disability is 
currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2004).  Under Diagnostic Code 8100 a noncompensable 
evaluation is warranted for migraine headaches with attacks 
less often than the frequency of attacks required for a 10 
percent evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.125a, Diagnostic Code 
8100 (2004).

The veteran's medical treatment records from 2001 to the 
present do show complaints of migraine headaches.  A 
treatment report from August 2001 shows that the veteran was 
experiencing intermittent migraines.  However, a March 2003 
treatment indicates that the veteran was suffering from 
infrequent migraine headaches and the use of medication to 
relieve the symptoms of the headaches.  As well, another 
entry from April 2003 notes that the veteran migraines were 
less frequent.

In consideration of the fact that the veteran does not have 
classic migraine headaches, the evidence of the type of 
headache manifestations she does have warrants a 10 percent 
evaluation.  However, she does not appear to suffer from 
"characteristic prostrating attacks."  Moreover, the 
headaches do not prevent her from obtaining work or even 
working, and the headaches appear to have been fairly 
responsive to medication.  Accordingly, the criteria for a 20 
percent evaluation have not been met.  While the benefit of 
any doubt has been given to the veteran, it is the conclusion 
of the Board that her request for an increased evaluation 
must be denied.

Conclusion

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected cervical spine disability and migraine headaches, 
as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) are not met.




ORDER

An increased evaluation for degenerative changes of the 
cervical spine is denied.

An increased evaluation for migraine headaches is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


